Citation Nr: 0026193	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  98-03 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether a July 1997 rating decision denying entitlement 
to service connection for sinusitis and a bilateral knee 
disorder was timely appealed.

2.  What evaluation is warranted for residuals of actinic 
keratoses, to include scars from their removal, of the face, 
back, and hands from April 1, 1997?

3.  Entitlement to service connection for basal cell 
carcinoma as secondary to the veteran's service-connected 
actinic keratoses.


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel



INTRODUCTION

The veteran had active service from November 1976 to January 
1978 and from March 1981 to March 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The appeal was processed by the 
Roanoke, Virginia RO.


FINDINGS OF FACT

1.  In a July 1997 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
sinusitis and a bilateral knee disorder.  The veteran was 
informed of the RO's decision in a letter dated July 28, 
1997.

2.  In response to a timely filed Notice of Disagreement 
(NOD), the Roanoke RO mailed to the veteran on February 3, 
1998 a Statement of the Case (SOC) addressing the issues of 
entitlement of entitlement to service connection for 
sinusitis and a bilateral knee disorder.

3.  A substantive appeal pertaining to the issues of 
entitlement to service connection for sinusitis and a 
bilateral knee disorder was not received at any RO within 60 
days from the date of mailing of the SOC or within one year 
from the Roanoke RO's July 28, 1997 notice letter.

4.  In a letter to him from the VA, dated February 28, 2000, 
the veteran was informed that the Board had raised the issue 
of the timeliness of his substantive appeal regarding the 
issues of entitlement to service connection for sinusitis and 
a bilateral knee disorder.  The letter apprised the veteran 
that he had 60 days from the date thereof to present a 
written argument, submit additional evidence relevant to 
jurisdiction, or request a hearing to present oral argument 
of the timeliness of his substantive appeal.  The veteran did 
not respond.


CONCLUSION OF LAW

A timely substantive appeal pertaining to the issues of 
entitlement to service connection for sinusitis and a 
bilateral knee disorder was not received.  38 U.S.C.A. § 
7105(d)(3) (West 1991); 38 C.F.R. § 20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When appealing, as in this case, a decision by the RO denying 
a benefit, an appellant will be afforded a period of 60 days 
from the date the SOC is mailed to him, or the remainder of 
the one-year period from the date of mailing of notification 
to the veteran relative to the determination being appealed, 
whichever ends later, in which to file his formal appeal.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).

The record reflects that the veteran was notified in 
correspondence from the RO dated July 28, 1997, of a rating 
decision entered by the RO in July 1997 denying his claim of 
entitlement to service connection for sinusitis and a 
bilateral knee disorder.  Thereafter, in response to a Notice 
of Disagreement received timely from the veteran, a SOC 
pertaining to both issues was mailed to the veteran on 
February 3, 1998.  The expiration date for filing a 
substantive appeal, pursuant to the provisions of 38 C.F.R. § 
20.302(b), was July 28, 1998, such date being later than the 
60 day period following the RO's issuance of the SOC on 
February 3, 1998.  However, the record reflects neither the 
submission of a substantive appeal by July 28, 1998 nor any 
request from the veteran for an extension of time, in 
accordance with 38 C.F.R. § 20.303 (1999).  

In a letter dated February 28, 2000, the Board informed the 
veteran that he had failed to submit a timely substantive 
appeal alleging an error or fact or law regarding the issues 
of entitlement service connection for sinusitis and a 
bilateral knee disorder within 60 days of the February 1998 
SOC, or within one year of the RO's July 28, 1997, notice 
letter, and that the issue whether he had filed a timely 
substantive appeal with respect to the issue of entitlement 
for sinusitis and a bilateral knee disorder had been raised.  
The veteran was given 60 days from February 28, 2000, to 
submit written argument or additional evidence relevant to 
the Board's jurisdiction, or to request a hearing on the 
question of timeliness of his appeal.  The veteran made no 
response.  Therefore, in the absence of receipt of a timely 
substantive appeal pertaining to the RO's July 1997 denial of 
entitlement to service connection for sinusitis and a 
bilateral knee disorder, the Board is without jurisdiction to 
entertain an appeal of such claims. See Roy v. Brown, 5 Vet. 
App. 554, 556 (1993). Accordingly, the claims of entitlement 
to service connection for sinusitis and a bilateral knee 
disorder are dismissed.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302.


ORDER

A substantive appeal not having been timely received, the 
claims of entitlement to service connection for sinusitis and 
a bilateral knee disorder are dismissed.


REMAND

The July 1997 rating decision granted the veteran service 
connection for his residuals of actinic keratoses, to include 
scars from their removal, of the face, back, and hands and 
assigned the condition a noncompensable evaluation.  The 
veteran has alleged that his skin disability is more severe 
than contemplated by that evaluation.  Thus, the veteran's 
claim of entitlement to a greater evaluation is well 
grounded.  Fenderson v. West, 12 Vet. App. 119 (1999).  VA 
therefore has a duty to assist the veteran with the 
development of evidence pertinent to that claim.  38 U.S.C.A. 
§ 5107(a) (1999).

The Board finds that in claiming entitlement to a greater 
evaluation for his skin disability, the veteran has raised an 
informal claim for service connection for basal cell 
carcinoma.  See 38 C.F.R. § 3.155 (1999).  The veteran has 
raised the claim in statements that he has submitted to the 
RO, and the evidence of record shows that in November 1998, 
he was diagnosed with a basal cell carcinoma on his left ear. 

Service connection may be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Direct service connection may be accorded 
a current disability when the evidence shows affirmatively 
that it originated in or was aggravated by active service.  
38 C.F.R. § 3.303(a).  A chronic disease, such as a malignant 
tumor, that became manifest to a degree of 10 percent or more 
within one year from the date of separation from service will 
be considered to have been incurred in service even absent 
evidence to that effect unless there is affirmative evidence 
to the contrary (including a showing of an intercurrent cause 
for the disease).  38 C.F.R. §§ 3.307, 3.309 (1999).  When 
direct service connection is not warranted, secondary service 
connection may be accorded to a current disability which is 
proximately due to or the result of a service-connected 
disease or injury.  When service connection is thus 
established, the secondary condition shall be considered a 
part of the original condition.  38 C.F.R. § 3.310 (1999).  

The evidence of record suggests that the implied claim 
concerning basal cell carcinoma should be characterized not 
as one of entitlement to direct service connection therefor 
but as one for service connection for the condition as 
secondary to the service-connected actinic keratoses.  Still, 
all theories of entitlement must be considered.

The issue of the veteran's entitlement to service connection 
for basal cell carcinoma has not been considered by the RO.  
When the Board addresses an issue that has not been addressed 
by the agency of original jurisdiction, the Board must 
consider whether the appellant would be prejudiced by the 
Board's going forward on that issue rather than remanding it 
for adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1995).  The Board finds that here it would be 
fundamentally unfair to the veteran to decide this claim 
without his having been afforded an opportunity to have the 
RO do so initially. 

As well, the Board is mindful that the veteran has indicated 
in his statements of record that another way in which his 
actinic keratoses have increased in severity, in addition to 
generating a basal cell carcinoma, is that they have spread 
to areas of his body other than those (the face, back, and 
hands) named in the July 1997 grant of service connection.  
This allegation is pertinent to the implied claim of 
entitlement to service connection for basal cell carcinoma, 
which, it has been observed, appears to have materialized on 
the veteran's left ear.

In view of the foregoing, the Board finds that the veteran's 
claims of entitlement to a greater evaluation for residuals 
of actinic keratoses, and to service connection for basal 
cell carcinoma, secondary to actinic keratoses are 
inextricably intertwined.  If the latter claim were granted, 
the basal cell carcinoma would be treated for rating purposes 
as a part of the disabling skin condition founded on actinic 
keratoses.  38 C.F.R. § 3.310.  Likewise, whether the latter 
claim is granted may depend in part on an assessment of 
whether the primary, service-connected skin condition has 
increased in extent and severity.  Therefore, the claim of 
entitlement to a greater original evaluation for residuals of 
actinic keratoses, to include scars from the removal thereof, 
of the face, back, and hands must be remanded to the RO also.

Hence, this case is REMANDED for the following actions:

1.  The RO should request the veteran to 
identify any and all inpatient and/or 
outpatient treatment that he has received 
for a skin condition at any private or VA 
facility since separation from active 
duty.  A copy of the RO's request to the 
veteran and his reply should be placed in 
the claims file.  The RO should then 
attempt to obtain, and associate with the 
claims file, all medical records from the 
facilities named.  If any evidence 
specifically identified by the veteran 
cannot be secured that fact must be noted 
in the claims file and the appellant 
informed in writing.
 
2.  Following the completion of the 
above-requested development, the RO 
should schedule the veteran for a 
comprehensive VA skin examination.  All 
indicated studies, tests, and evaluations 
deemed necessary should be performed.  In 
connection with this examination, 
measurements should be taken of each scar 
from any removal of actinic keratoses 
from the veteran's face, back, and hands 
and the functional limitations associated 
with both those scars and the actinic 
keratoses should be assessed.  The 
extent, if any, to which the veteran's 
actinic keratoses have spread beyond the 
face, back, and hands should further be 
described with specificity.  Following 
the examination, the examiner should 
offer an opinion whether it is at least 
as likely as not that basal cell 
carcinoma is related to actinic 
keratoses.  The examiner also should 
offer an opinion as to whether the 
veteran currently suffers from any other 
skin disorder related to his actinic 
keratoses and if so, must describe the 
nature and severity of each such 
disorder.  The veteran's claims folder 
must be made available to and reviewed by 
the examiner.  A complete rationale for 
any opinion and description must be 
presented.  The examination report should 
be typed.

3.  The RO should adjudicate the issue of 
entitlement to service connection for 
basal cell carcinoma.  It should then 
adjudicate the issue of whether the 
veteran is entitled to a greater 
evaluation for the residuals of his 
actinic keratoses, to include scars from 
their removal, of the face, back, and 
hands from April 1, 1997.  The 
appropriateness of a staged rating for 
the veteran's skin disorder should be 
considered, in accordance with the 
holding of Fenderson v. West, 12 Vet. 
App. 119 (1999).  

4.  If the increased rating claim remains 
denied, then a supplemental statement of 
the case on the issue of the veteran's 
entitlement to a greater evaluation for 
the residuals of his actinic keratoses is 
in order.  The veteran should then be 
given an opportunity to respond.  With 
respect to the claim of entitlement to 
service connection for basal cell 
carcinoma the Board takes this 
opportunity to note that it may only 
exercise jurisdiction over an issue after 
an appellant has filed both a timely 
notice of disagreement to a rating 
decision denying the benefit sought, and 
a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1993).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 


- 8 -


